                 Case 2:18-cv-00927-RAJ Document 96 Filed 06/11/20 Page 1 of 3




1                                                       HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8
9
                              UNITED STATES DISTRICT COURT
10                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
11
     MATTHEW WRIGHT,
12
                    Plaintiff,
13                                                    Case No. 2-18-cv-00927-RAJ
            v.
14                                                    ORDER ADOPTING REPORT
     STATE OF WASHINGTON, et al.,                     AND RECOMMENDATION
15
                    Defendants.
16
17                                   I.    INTRODUCTION
18         This matter is before the Court on Plaintiff’s objections to the Report and
19   Recommendation (“Report”) of Magistrate Judge Mary Alice Theiler. Dkt. # 84. Having
20   considered Plaintiff’s objections and the remaining record, the Court ADOPTS the
21   Report.
22                                        II. DISCUSSION
23         The background of this matter is detailed in Judge Theiler’s Report and will not be
24   repeated here. Dkt. # 84 at 2-9. Plaintiff Matthew Wright objects. First, he argues that
25   the Report incorrectly drew all reasonable inferences in favor of the moving parties
26   (defendants), which is not the standard on summary judgment. Dkt. # 85 at 1. Second,
27   he argues that the Report incorrectly recommended that Defendant Sarah Wright’s
28   ORDER – 1
              Case 2:18-cv-00927-RAJ Document 96 Filed 06/11/20 Page 2 of 3




1    motion for summary judgment should be granted, even though it was filed late. Id. at 2.
2           The Court finds the Report well-reasoned and Mr. Wright’s objections without
3    merit. The Report properly applies the summary judgment standard to the facts of this
4    case. And the magistrate did not err by accepting Ms. Wright’s late motion for summary
5    judgment. It is true that Ms. Wright filed her motion after the dispositive motion
6    deadline, and it is true that she did not show good cause or obtain the court’s consent
7    beforehand. Dkt. ## 56, 82. But, given the circumstances here, the Court accepts her
8    motion and adopts the Report.
9           District courts have broad discretion to consider late court filings, the timeliness of
10   which is governed by local rules. United States v. Heller, 551 F.3d 1108, 1111 (9th Cir.
11   2009). Under the local court rules of this district, parties must file dispositive motions
12   “[n]ot later than the deadline [set forth in the scheduling order], unless otherwise ordered
13   by the court.” Local Rules W.D. Wash. LCR 16(b) (emphasis added). Ultimately, “[t]he
14   court may, by order in a specific case, modify or forego any of the procedures or
15   deadlines set forth in this rule.” Id. 16(m)(2). Here, there is good reason to deviate from
16   the pretrial dispositive motion deadline. First, the magistrate found that this action, as a
17   whole, is frivolous with no apparent basis in law or fact. Dkt. # 84 at 24. Second, Ms.
18   Wright’s seven-page motion largely incorporates the arguments made by the Department
19   of Correction defendants, which was indeed timely filed. Dkt. # 82 at 1. Accepting
20   Ms. Wright’s motion allows the case to be tried on its merits and prevents a frivolous
21   action from advancing based on a technicality. Thus, the Court accepts Ms. Wright’s
22   motion for summary judgment.
23          Mr. Wright’s objection also fails because it was never previously raised. As far as
24   the Court can tell, this is the first time that Mr. Wright has argued that Ms. Wright’s
25   submission was late. The magistrate issued the Report more than three months after
26   Ms. Wright filed her late motion, yet Mr. Wright filed no response or motion in the
27   interim. Now, on an objection to a report and recommendation and after the conclusion
28   ORDER – 2
              Case 2:18-cv-00927-RAJ Document 96 Filed 06/11/20 Page 3 of 3




1    of briefing on the merits, he argues that Ms. Wright’s motion was improper. Dkt. #85 at
2    2. The Court is not required to consider evidence or argument presented for the first time
3    in a party’s objection to a magistrate’s recommendation, and it will not do so here.
4    United States v. Howell, 231 F.3d 615, 621-23 (9th Cir. 2000).
5                                      III. CONCLUSION
6           For the reasons stated above, and having considered Plaintiff’s objections, the
7    Court ORDERS as follows:
8           (1) The Report and Recommendation (Dkt. # 84) is ADOPTED;
9           (2) Defendants’ motions for summary judgment (Dkt. ## 51, 69, 83) are
10             GRANTED;
11          (3) Plaintiff’s amended complaint (Dkt. # 34) and this action are DISMISSED in
12             their totality as frivolous; and
13          (4) The Clerk shall send a copy of this Order to the parties and to Judge Theiler.
14
            DATED this 11th day of June, 2020.
15
16
17
                                                      A
                                                      The Honorable Richard A. Jones
18
                                                      United States District Judge
19
20
21
22
23
24
25
26
27
28   ORDER – 3
